Hurlbutt, J. (dissenting).
I respectfully dissent in part. I agree with the majority that Supreme Court erred in granting defendant’s motion for summary judgment but, in my view, the court properly denied plaintiffs’ cross motion to strike the affirmative defense that the action is barred by the exclusivity provisions of Workers’ Compensation Law § 29 (6). Under well-established precedent, if Joseph DiPizio, the sole principal of plaintiff’s employer, Four Angels Construction Corp., was himself the property owner or general contractor, any action by plaintiffs against DiPizio would be barred by the mandate of section 29 (6) that workers’ compensation benefits “shall be the exclusive remedy to an employee * * * when such employee is injured or killed by the negligence or wrong of another in the same employ” (see Macchirole v Giamboi, 97 NY2d 147, 150-151 [2001]; Heritage v Van Patten, 59 NY2d 1017, 1019 [1983]; Stephan v Stein, 226 AD2d 364 [1996]). In Alabisi v Bonda (262 AD2d 948 [1999]), we granted the defendant’s motion for summary judgment dismissing the complaint based on the exclusivity provisions of the Workers’ Compensation Law. The defendant in Alabisi was the owner and president of the plaintiff worker’s corporate employer as well as the owner of *1181the premises where the plaintiff worker was injured, and we granted the motion on the ground that the defendant “had ‘indistinguishable responsibilities, as an executive employee * * * and as a property owner, for safety precautions to avoid the plaintiff’s injury’ ” (id. at 948, quoting Cusano v Staff, 191 AD2d 918, 920 [1993]). Here, DiPizio’s responsibilities for the safety of Dominic Laudisio (plaintiff) as a principal of plaintiff’s employer and as a principal of defendant, the owner and general contractor, were likewise indistinguishable.
I disagree with the majority that, because DiPizio’s corporation rather than DiPizio himself is the owner and general contractor, the exclusivity bar of section 29 (6) does not apply. In my view, the statute bars plaintiffs’ action to the extent that defendant’s liability is vicariously derived from DiPizio’s conduct (see Dittert v Oak Tree Farm Dairy, 249 AD2d 355, 356 [1998]; see also Heritage, 59 NY2d at 1019; Naso v Lafata, 4 NY2d 585, 589-590 [1958], rearg denied 5 NY2d 861 [1958]; Rose v Gelco Corp., 261 AD2d 381, 382 [1999]). Our decision in Richardson v Benoit’s Elec. (254 AD2d 798 [1998]) is not to the contrary. In Richardson, the plaintiff worker, an employee of a restaurant operated by Crossroads Inn, Inc., doing business as Buffalo Head Hotel (Crossroads), brought a negligence and Labor Law action against defendant Woodstream Holding Corp. (Woodstream), the owner of the premises, seeking recovery for injuries she sustained in the course of her employment. Woodstream interposed the exclusivity provisions of section 29 (6) as an affirmative defense. In concluding that Supreme Court properly granted that part of plaintiffs’ motion seeking to strike that affirmative defense, we noted our disagreement with the contention of Woodstream “that it was formed solely for the purpose of holding title to the real property, which was leased from it by Crossroads, and thus that it also should be deemed plaintiff’s employer” (Richardson, 254 AD2d at 799). No one contended in Richardson, as defendant contends herein, that plaintiff’s injury was caused by the negligence of a coemployee who was also an employee of the defendant corporation.
While I disagree with the majority that plaintiff is entitled to judgment as a matter of law striking the section 29 (6) affirmative defense, I agree that defendant is not entitled to judgment dismissing the complaint as a matter of law, inasmuch as there are issues of fact whether defendant’s potential liability is predicated solely on the conduct of DiPizio. I would thus modify the order by denying defendant’s motion, and I would remit the matter to Supreme Court, Erie County, to determine *1182whether there is any basis for liability against defendant independent of the conduct of DiPizio. Present — Green, J.P., Hurl-butt, Gorski, Lawton and Hayes, JJ.